Citation Nr: 0709780	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a VA 
rating decision dated December 7, 1970, which granted service 
connection for a gunshot wound, old healed fracture distal 
end of right ulna, and assigned an initial 10 percent rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.  He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).  The New York, New York RO has jurisdiction over 
the veteran's claims.  


FINDING OF FACT

The December 1970 rating decision, wherein the RO granted 
service connection for gunshot wound, old healed fracture 
distal end of right ulna, and assigned an initial 10 percent 
rating, was based on the correct facts as they were known at 
the time and a correct application of statutory and 
regulatory provisions extant at the time, and the decision 
did not include the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

The December 1970 rating decision, in which the RO granted 
service connection for a gunshot wound, old healed fracture 
distal end of right ulna, and assigned an initial 10 percent 
rating, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's CUE claims.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that CUE claims are 
not conventional appeals.  Rather, such claims are requests 
for revisions of previous decisions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

II.  Applicable laws and regulations

In determining whether a rating decision was clearly and 
unmistakably erroneous, the following three-prong test is 
used:  (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must 
be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-4 (1992).

In order to be CUE, the error must be of a type that is 
outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

A disagreement with how VA decisionmakers evaluated the facts 
is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure on the part of the RO to fulfill its statutory duty 
to assist the veteran with the development of facts pertinent 
to a claim does not constitute CUE. See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).


III.  Factual Background

In December 1970, the RO granted service connection for 
gunshot wound, old healed fracture distal end of right ulna 
under and assigned a 10 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5309, Muscle Group IX (1970).  

Service medical records considered in the December 1970 
rating decision included an August 1968 Medical Board Report, 
reflecting that the veteran suffered a gunshot wound of the 
right forearm that resulted in a compound fracture of the 
distal ulna.  The wound was debrided on March 3, 1968.  On 
March 8, 1968, a split-thickness skin graft was taken from 
the right thigh to the right forearm on the flexor surface.  
The dorsal laceration, the wound of entrance, was closed by 
delayed primary closure.  The arm was then put in a long-arm 
cast.  No nerve or vascular injury was noted.  The veteran 
was discharged to limited duty status for six months.  The 
veteran had been assigned duties as a truck driver and 
performed his functions well.  

Upon evaluation by the Medical Board, the veteran had full 
flexion and extension of the elbows.  He had pronation and 
supination of the right hand to 60 and 45 degrees, 
respectively.  His right, dominant, upper extremity measure 
10-3/4 inches at the biceps level, as compared with 10-1/2 
inches on the left.  The right forearm measured 10-1/2 
inches, as compared to 10-1/4 inches on the left.  X-rays 
revealed full healing of the distal ulnar fracture.  The 
pertinent diagnosis was fracture distal ulna, right, healed.  

A November 1970 VA examination report reflects that the 
veteran had an oval-shaped flat superficial scar that measure 
2 1/2 inches and 1 1/4 inches and was covered with skin graft on 
the anterior surface of the right forearm.  The veteran was 
able to oppose tips of all fingers to his thumb and to make a 
fist.  His grasping power of the right hand was not reduced.  
There was also a superficial one inch transverse scar over 
the dorsal surface of the right wrist-site of the bullet's 
entry.  The diagnosis was residuals of old healed fracture of 
distal end of right ulna. 


IV.  Laws and regulations in effect at time of December 1970 
decision  

At the time of the December 1970 rating decision four grades 
of severity of disabilities due to muscle injuries were 
recognized for rating purposes: slight, moderate, moderately 
severe, and severe.  A determination as to the severity of a 
muscle injury is based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, and uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue, and impairment of 
coordinations.  38 C.F.R. 4.54 (1970).

Slight muscle injury was associated with a simple wound of a 
muscle without debridement, infection or effects of 
laceration.  The history would include a service department 
record of a wound of slight severity or relatively brief 
treatment and a return to duty, with wound healing and good 
functional results, without consistent complaints of the 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings include minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, without significant impairment of function and no 
retained metallic fragments.   38 C.F.R.§ 4.56(a) (1970).  

A through and through or deep penetrating wound of relatively 
short track by a single bullet, small shell, or shrapnel 
fragment as well as the absence of an explosive effect of 
high velocity missile, of residuals of debridement, or of 
prolonged infection is to be considered at least moderate 
disability of muscle. Service medical records should show 
consistent complaint from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of a moderate muscle injury 
include evidence of entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tones, and of definite weakness or 
fatigue in comparative tests. (In such tests, the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of the tests).  38 C.F.R. 4.56(b) 
(1970).

A through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity with debridement, prolonged infection, or sloughing 
of soft parts but with intermuscular cicatrization is 
considered a muscle injury of moderately severe degree.  
Service medical records should show hospitalization for a 
prolonged period for treatment of a wound of severe grade and 
consistent complaints of cardinal symptoms of muscle wounds.  
Evidence of unemployability due to an inability to keep up 
with work requirements is to be considered, if present.  
Objective findings of a moderately severe muscle injury 
include evidence of entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups, and moderate loss of 
deep fascia (indicated on palpation), moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with sound side.  38 C.F.R. 4.56(c) (1970).

A through and through or deep penetrating wound due to a high 
velocity missile, large or multiple low velocity missiles, an 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection, 
sloughing of soft parts, intermuscular binding, and 
cicatrization is considered a muscle injury of severe degree.  
Service medical records should show, just as with a 
moderately severe muscle injury but in an aggravated form, 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and consistent complaints of cardinal 
symptoms of muscle wounds.  Objective findings of a severe 
muscle injury include evidence of extensive ragged, 
depressed, and adherent scars of the skin so situated as to 
indicate wide damage to the muscle group(s) in the track of 
the missile; minute multiple scattered foreign bodies (shown 
by X-rays) indicating a spread of intermuscular trauma and 
explosive effect of missile; moderate or extensive loss of 
deep fascia or of muscle substance shown on palpation; soft 
or flabby muscles in the wound area; an inability of the 
muscles to swell and harden normally in contraction.  38 
C.F.R. 4.56(d) (1970).

In addition, the regulations, provided that "[a] compound 
comminuted fracture, for example, with muscle damage from the 
missile, established severe muscle injury."  38 C.F.R. § 4.72 
(1970).

V.  Analysis

In a January 2004 statement the veteran's representative 
alleged the following errors in the December 1970 rating 
decision: 1) the disability should have been rated under 
Diagnostic Code 5207 rather than Diagnostic Code 5209; 2) the 
veteran warranted a rating for severe injury on the basis of 
a compound comminuted fracture; 3) the VA examination showed 
cardinal signs of muscle injury that warranted a service 
rating.

The choice of Diagnostic Code 5209 over Diagnostic Code 5207, 
however, was not an outcome determinative error.  Both codes 
provide for a 10 percent rating for moderate injury, and a 
note following those codes also provides that 10 percent is 
minimum rating for injury involving a hand.  Assuming 
arguendo that Diagnostic Code 5209 was more appropriate, a 
rating under that code would not have necessarily led to a 
higher rating.

As to the representative's second argument, there was 
evidence of a compound fracture, but there was no evidence 
reporting that the fracture was comminuted or open.  In the 
absence of such evidence, the RO did not commit CUE in 
failing to award a severe rating.

With regard to the presence of cardinal signs of muscle 
injury, the current version of 38 C.F.R. § 4.56 (2006) does 
list cardinal signs of muscle injury, but the initial 
reference to cardinal signs of muscle injury was not added to 
38 C.F.R. § 4.56 until 1978, when that phrase was added to 
the description of the history for a moderately severe 
injury.  43 Fed. Reg. 45349 (1978).  The term was not defined 
until 1997.  62 Fed. Reg. 30,238 (Jun. 3, 1997).  CUE can lie 
only with regard to the law as it existed at the time of the 
1970 decision.  

In February 2007, argument to the Board, the veteran's 
representative argued that the December 1970 decision was a 
product of CUE because 1) the veteran did not receive 
adequate VA examinations prior to the 1970 rating decision; 
and 2) the veteran had a shattering bone fracture with 
extensive debridement, and that such an injury was described 
in 38 C.F.R. § 4.56(d) as warranting a severe rating.

As noted earlier, a failure in the duty to assist a veteran 
with the development of his claim cannot constitute CUE.  
Caffrey.  The arguments with regard to the inadequacies of 
the VA examination and the failure to provide additional 
argument, go to VA's duty to assist the veteran with the 
development of his claim, and cannot serve to demonstrate 
CUE.

It is true that 38 C.F.R. § 4.56(d) described evidence of 
shattering bone fracture with extensive debridement among the 
characteristics of a severe injury, medical records at the 
time of the December 1970 rating decision noted only a 
compound fracture of the right ulna with debridement.  There 
ware no reports of shattering fracture or extensive 
debridement.  The RO was thus not bound to conclude that 
there was a shattering fracture with extensive debridement.  
Debridement was listed among the description of a moderate 
injury.  

Assuming for the sake of argument that the evidence could be 
read as showing a shattering fracture with extensive 
debridement, the provisions of both the old and new versions 
of 38 C.F.R. § 4.56 have been interpreted as merely providing 
factors to be considered in providing a rating.  Tropf v. 
Nicholson, 20 Vet App 317, 324-5 (2006); Robertson v. Brown, 
5 Vet. App. 70, 74 (1993).  Under 38 C.F.R. § 4.56 no 
specific fact establishes entitlement to a particular rating.  
Id.  In Robertson the Court rejected an argument that 
debridement established entitlement to a moderately severe 
rating.  Id.  Hence, a finding of a shattering fracture with 
extensive debridement would not have undebatably dicated that 
the RO award a severe rating.

In summary, there has been no showing of an outcome 
determinative error in the December 1970 rating decision.  
The Board cannot, therefore, find that the decision was the 
product of CUE.




							(CONTINUED ON NEXT PAGE)
ORDER

The December 7, 1970 rating decision, in which the RO 
determined that a 10 percent evaluation was warranted for 
residuals gunshot wound, old healed fracture distal end right 
ulna, does not contain CUE; the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


